Exhibit 10.1

 

Execution Version

 

 

THIRTEENTH AMENDMENT

 

TO

 

SENIOR REVOLVING CREDIT AGREEMENT

 

DATED AS OF MARCH 17, 2016

 

AMONG

 

HALCÓN RESOURCES CORPORATION,
AS BORROWER,

 

THE GUARANTORS,

 

JPMORGAN CHASE BANK, N.A.,
AS ADMINISTRATIVE AGENT,

 

AND

 

THE LENDERS PARTY HERETO

 

 

J. P. MORGAN SECURITIES LLC,

AS SOLE LEAD ARRANGER

 

J. P. MORGAN SECURITIES LLC AND WELLS FARGO SECURITIES, LLC,

AS JOINT BOOKRUNNERS

 

--------------------------------------------------------------------------------


 

THIRTEENTH AMENDMENT
TO SENIOR REVOLVING CREDIT AGREEMENT

 

THIS THIRTEENTH AMENDMENT TO SENIOR REVOLVING CREDIT AGREEMENT (this
“Amendment”) dated as of March 17, 2016 is among HALCÓN RESOURCES CORPORATION, a
corporation duly formed and existing under the laws of the State of Delaware
(the “Borrower”), each of the undersigned guarantors (the “Guarantors”, and
together with the Borrower, the “Obligors”), each of the undersigned Lenders
party to the Credit Agreement, and JPMORGAN CHASE BANK, N.A., as administrative
agent for the Lenders (in such capacity, together with its successors in such
capacity, the “Administrative Agent”).

 

R E C I T A L S

 

A.            Reference is made to that certain Senior Revolving Credit
Agreement dated as of February 8, 2012 (as amended, restated, modified or
otherwise supplemented prior to the date hereof, the “Credit Agreement”; and as
amended by this Amendment, and as may be further amended, restated, modified or
supplemented the “Amended Credit Agreement”) among the Borrower, each of the
Lenders party thereto and the Administrative Agent, pursuant to which the
Lenders have made certain credit and other financial accommodations available to
and on behalf of the Borrower and its Subsidiaries.

 

B.            The Borrower has requested and the Administrative Agent and the
Lenders party hereto have agreed to amend certain provisions of the Credit
Agreement.

 

C.            NOW, THEREFORE, to induce the Administrative Agent and the Lenders
party hereto to enter into this Amendment and in consideration of the premises
and the mutual covenants herein contained, for good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

 

Section 1.              Defined Terms.  Each capitalized term used herein but
not otherwise defined herein has the meaning given such term in the Amended
Credit Agreement.  Unless otherwise indicated, all section references in this
Amendment refer to sections of the Amended Credit Agreement.

 

Section 2.                      Amendments to Credit Agreement.

 

2.1          Amendment to Section 1.02.  Section 1.02 is hereby amended by:

 

(a)           adding the following defined terms in the appropriate alphabetical
order:

 

“‘Bail-In Action’ means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

‘Bail-In Legislation’ means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

1

--------------------------------------------------------------------------------


 

‘EEA Financial Institution’ means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.

 

‘EEA Member Country’ means any of the member states of the European
Union, Iceland, Liechtenstein, and Norway.

 

‘EEA Resolution Authority’ means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

‘EU Bail-In Legislation Schedule’ means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

 

‘Write-Down and Conversion Powers’ means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.”

 

(b)           revising the grid in the definition of “Applicable Margin” as
follows:

 

Borrowing Base Utilization Grid

 

<25%

 

>25% <50%

 

>50% <75%

 

>75% <90%

 

>90%

LIBOR Margin

 

2.50%

 

2.75%

 

3.00%

 

3,25%

 

3.50%

ABR Margin

 

1.50%

 

1.75%

 

2.00%

 

2.25%

 

2.50%

Commitment Fee Rate

 

0.50%

 

0.50%

 

0.50%

 

0.50%

 

0.50%

 

(c)           deleting the defined term “Defaulting Lender” in its entirety and
replacing it with the following:

 

“‘Defaulting Lender’ means any Lender, as reasonably determined by the
Administrative Agent, that has (a) failed to fund any portion of its Loans or
participations in Letters of Credit within three (3) Business Days of the date
required to be funded by it hereunder, unless with respect to the Loans, the
subject of a good faith dispute, (b) notified the Borrower, the Administrative
Agent, the Issuing Bank or any Lender in writing that it does not intend to
comply with any of its funding obligations under this Agreement or has made a
public statement to the effect that it does not intend to comply with its
funding obligations under this

 

2

--------------------------------------------------------------------------------


 

Agreement, unless the reason such Lender is not complying with such obligations
is due to a good faith dispute with regard to such obligations, (c) otherwise
failed to pay over to the Administrative Agent or any other Lender any other
amount required to be paid by it hereunder within three (3) Business Days of the
date when due, unless the subject of a good faith dispute, (d) become the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee or custodian appointed for it, or has taken any action in
furtherance of, or indicating its consent to, approval of or acquiescence in any
such proceeding or appointment or has a parent company that has become the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee or custodian appointed for it, or has taken any action in
furtherance of, or indicating its consent to, approval of or acquiescence in any
such proceeding or appointment, provided that a Lender shall not be a Defaulting
Lender solely by virtue of (i) the ownership or acquisition of any Equity
Interest in such Lender or parent company thereof by a Governmental Authority or
agency thereof or (ii) due to the appointment of an administrator, provisional
liquidator, conservator, receiver, trustee, custodian or other similar official
by a supervisory authority or regulator with respect to a Lender or its parent
company under the Dutch Financial Supervision Act 2007 (as amended from time to
time and including any successor legislation), or (e) has, or has a direct or
indirect parent company that has, become the subject of a Bail-In Action.”

 

2.2          Amendment to Article VII.  Article VII is hereby amended by adding
the following Section 7.26:

 

“Section 7.26        EEA Financial Institutions.  Neither the Borrower nor any
of its Restricted Subsidiaries is an EEA Financial Institution.”

 

2.3          Amendment to Section 9.04(a).  Section 9.04(a) is hereby amended by
deleting such Section in its entirety and replacing it with the following:

 

“(a)         Restricted Payments.  The Borrower will not, and will not permit
any of its Subsidiaries to, declare or make, or agree to pay or make, directly
or indirectly, any Restricted Payment, return any capital to its stockholders or
make any distribution of its Property to its Equity Interest holders, except
(i) the Borrower may declare and pay dividends with respect to its Equity
Interests payable solely in additional shares of its Equity Interests (other
than Disqualified Capital Stock), (ii) Subsidiaries may declare and pay
dividends or any other distributions with respect to their Equity Interests,
provided no non-cash Restricted Payments may be made by any Restricted
Subsidiary to the Borrower while the Convertible Note is outstanding, (iii) the
Borrower may make distributions to HALRES in such amounts as are sufficient to
satisfy HALRES’s actual tax liability solely in respect of any income
attributable to interest payments paid in kind under the Convertible Note (which
distributions shall be calculated in accordance with applicable law for the
periods for which such distributions are made multiplied by the maximum
applicable marginal tax rate under federal and/or state income tax laws),
(iv) Restricted Payments in connection with stock option plans or other benefit
plans for management or employees of the Borrower and its Subsidiaries,

 

3

--------------------------------------------------------------------------------


 

(v)  the Borrower may make Restricted Payments in connection with the
termination of its directors’ or employees’ option agreements or restricted
stock agreements under any of Borrower’s incentive stock plans provided,
however, that the aggregate amounts paid in respect thereof do not exceed
$5,000,000, and (vi) the Borrower may (a) declare and pay in respect of
preferred Equity Interests (which are not Disqualified Capital Stock) regularly
scheduled dividends in additional Equity Interests (which are not Disqualified
Capital Stock) as and when the same accrue and are payable at the stated
dividend rate, (b) issue Equity Interests (which are not Disqualified Capital
Stock) in connection with a conversion of such preferred Equity Interests into
other Equity Interests, and (c) make cash payments in lieu of fractional shares
in connection with any such conversion of preferred Equity Interests.”

 

2.4          Amendment to Article XII.  Article is hereby amended by adding the
following Section 12.19:

 

“Section 12.19       Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.  Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document may be subject to the write-down and
conversion powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

 

(a)             the application of any Write-Down and Conversion Powers by an
EEA Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

 

(b)             the effects of any Bail-In Action on any such liability,
including, if applicable:

 

(i)            a reduction in full or in part or cancellation of any such
liability;

 

(ii)           a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such EEA Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Loan Document; or

 

(iii)          the variation of the terms of such liability in connection with
the exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.”

 

4

--------------------------------------------------------------------------------


 

Section 3.              Borrowing Base.

 

3.1          As of the Amendment Effective Date (as defined below), Lenders
constituting the Super Majority Lenders and the Borrower agree that the amount
of the Borrowing Base shall be $700,000,000 and such Borrowing Base shall remain
in effect until the Borrowing Base is otherwise redetermined or adjusted in
accordance with the Amended Credit Agreement.  This provision does not limit the
right of the parties to initiate interim redeterminations of the Borrowing Base
in accordance with Section 2.07(b) or further adjustments pursuant to
Section 2.07(e), Section 2.07(f), Section 8.13(c) or Section 9.13.  This
Section 3 constitutes the Interim Redetermination approved for March 1, 2016 and
the May 1, 2016 Scheduled Redetermination, and constitutes the New Borrowing
Base Notice in accordance with Section 2.07(d).

 

3.2          The Borrower and Lenders constituting the Super Majority Lenders
agree that an Interim Redetermination of the Borrowing Base will occur on or
before September 1, 2016 based upon the Reserve Report dated as of August 1,
2016 which the Borrower agrees to deliver to the Administrative Agent no later
than August 15, 2016.

 

Section 4.                      Conditions Precedent.  This Amendment shall
become effective on the date when each of the following conditions is satisfied
(or waived in accordance with Section 12.02 of the Credit Agreement) (such date,
the “Amendment Effective Date”):

 

4.1          Amendment.  The Administrative Agent shall have received a
counterpart of this Amendment signed by the Borrower, the Guarantors, and
Lenders constituting the Super Majority Lenders.

 

4.2          Fees.  The Administrative Agent, the Arranger and the Lenders shall
have received all fees and other amounts due and payable on or prior to the
Amendment Effective Date, including, to the extent invoiced, reimbursement or
payment in full of all out of pocket expenses required to be reimbursed or paid
by the Borrower under the Amended Credit Agreement.

 

4.3          No Default; No Material Adverse Effect.  At the time of and
immediately after giving effect to this Amendment, (a) no Default or Event of
Default shall have occurred and be continuing and (b) no event or events shall
have occurred which individually or in the aggregate could reasonably be
expected to have a Material Adverse Effect.

 

The Administrative Agent is hereby authorized and directed to declare this
Amendment to be effective when it has received documents confirming or
certifying, to the satisfaction of the Administrative Agent, compliance with the
conditions set forth in this Section 4 or the waiver of such conditions as
permitted in Section 12.02 of the Credit Agreement.  Such declaration shall be
final, conclusive and binding upon all parties to the Credit Agreement for all
purposes.

 

Section 5.              Miscellaneous.

 

5.1          Confirmation.  The provisions of the Amended Credit Agreement shall
remain in full force and effect following the effectiveness of this Amendment.

 

5.2          Ratification and Affirmation; Representations and Warranties.  Each
Obligor hereby (a) acknowledges the terms of this Amendment; (b) ratifies and
affirms its obligations under, and acknowledges, renews and extends its
continued liability under, each Loan Document to which it is a party and agrees
that each Loan Document to which it is a party remains in full

 

5

--------------------------------------------------------------------------------


 

force and effect, except as expressly amended hereby, and (c) represents and
warrants to the Lenders that on and as of the date hereof, and immediately after
giving effect to the terms of this Amendment: (i) all of the representations and
warranties contained in each Loan Document to which it is a party are true and
correct in all material respects (except those which have a materiality
qualifier, which shall be true and correct as so qualified), except to the
extent any such representations and warranties are expressly limited to an
earlier date, in which case, such representations and warranties shall continue
to be true and correct as of such specified earlier date; (ii) no Default or
Event of Default has occurred and is continuing and (iii) no event or events
have occurred which individually or in the aggregate could reasonably be
expected to have a Material Adverse Effect.

 

5.3          Loan Document.  This Amendment is a Loan Document.

 

5.4          Counterparts.  This Amendment may be executed by one or more of the
parties hereto in any number of separate counterparts, and all of such
counterparts taken together shall be deemed to constitute one and the same
instrument.  Delivery of this Amendment by facsimile or electronic transmission
in portable document format (.pdf) shall be effective as delivery of a manually
executed counterpart hereof.

 

5.5          NO ORAL AGREEMENT.  THIS AMENDMENT, THE CREDIT AGREEMENT AND THE
OTHER LOAN DOCUMENTS EXECUTED IN CONNECTION HEREWITH AND THEREWITH REPRESENT THE
FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR UNWRITTEN ORAL AGREEMENTS OF THE PARTIES.  THERE ARE
NO ORAL AGREEMENTS BETWEEN THE PARTIES.

 

5.6          GOVERNING LAW.  THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF TEXAS.

 

5.7          Severability.  Any provision of this Amendment which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

5.8          Successors and Assigns.  This Amendment shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.

 

5.9          Limitations.  The execution, delivery and effectiveness of this
Amendment shall not, except as expressly provided herein, operate as a waiver of
any right, power or remedy of any Lender or the Agent under any of the Loan
Documents, nor, except as expressly provided herein, constitute a waiver or
amendment of any provision of any of the Loan Documents.

 

5.10        RELEASE.  THE BORROWER AND EACH GUARANTOR, IN CONSIDERATION OF THE
ADMINISTRATIVE AGENT’S AND THE UNDERSIGNED LENDERS’ EXECUTION AND DELIVERY OF
THIS AMENDMENT AND FOR OTHER GOOD AND VALUABLE CONSIDERATION, THE RECEIPT AND
SUFFICIENCY OF WHICH IS HEREBY ACKNOWLEDGED, UNCONDITIONALLY, FREELY,

 

6

--------------------------------------------------------------------------------


 

VOLUNTARILY AND, AFTER CONSULTATION WITH COUNSEL AND BECOMING FULLY AND
ADEQUATELY INFORMED AS TO THE RELEVANT FACTS, CIRCUMSTANCES AND CONSEQUENCES,
RELEASES, WAIVES AND FOREVER DISCHARGES (AND FURTHER AGREES NOT TO ALLEGE, CLAIM
OR PURSUE) ANY AND ALL CLAIMS, RIGHTS, CAUSES OF ACTION, COUNTERCLAIMS OR
DEFENSES OF ANY KIND WHATSOEVER, IN CONTRACT, IN TORT, IN LAW OR IN EQUITY,
WHETHER KNOWN OR UNKNOWN, DIRECT OR DERIVATIVE, WHICH THE BORROWER, EACH
GUARANTOR OR ANY PREDECESSOR, SUCCESSOR OR ASSIGN MIGHT OTHERWISE HAVE OR
MAY HAVE AGAINST THE ADMINISTRATIVE AGENT, THE LENDERS, THEIR PRESENT OR FORMER
SUBSIDIARIES AND AFFILIATES OR ANY OF THE FOREGOING’S OFFICERS, DIRECTORS,
EMPLOYEES, ATTORNEYS OR OTHER REPRESENTATIVES OR AGENTS IN EACH CASE ON ACCOUNT
OF ANY CONDUCT, CONDITION, ACT, OMISSION, EVENT, CONTRACT, LIABILITY,
OBLIGATION, DEMAND, COVENANT, PROMISE, INDEBTEDNESS, CLAIM, RIGHT, CAUSE OF
ACTION, SUIT, DAMAGE, DEFENSE, CIRCUMSTANCE OR MATTER OF ANY KIND WHATSOEVER
WHICH EXISTED, AROSE OR OCCURRED AT ANY TIME PRIOR TO THE AMENDMENT EFFECTIVE
DATE RELATING TO THE LOAN DOCUMENTS, THIS AMENDMENT AND/OR THE TRANSACTIONS
CONTEMPLATED THEREBY OR HEREBY.  THE FOREGOING RELEASE SHALL SURVIVE THE
TERMINATION OF THE LOAN DOCUMENTS AND THIS AMENDMENT.

 

[This page intentionally left blank.  Signature pages follow.]

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first written above.

 

BORROWER:

HALCÓN RESOURCES CORPORATION

 

 

 

By:

/s/ Mark J. Mize

 

 

Name:

Mark J. Mize

 

 

Title:

Executive Vice President, Chief Financial Officer and Treasurer

 

 

GUARANTORS:

HALCÓN HOLDINGS, INC.

 

HALCÓN RESOURCES OPERATING, INC.

 

HALCÓN ENERGY PROPERTIES, INC.

 

HALCÓN ENERGY HOLDINGS, LLC

 

HALCÓN GULF STATES, LLC

 

HALCÓN OPERATING CO., INC.

 

HRC ENERGY RESOURCES (WV), INC.

 

HRC ENERGY LOUISIANA, LLC

 

HRC PRODUCTION COMPANY

 

HALCÓN FIELD SERVICES, LLC

 

HALCÓN LOUISIANA OPERATING, L.P.

 

HRC ENERGY, LLC

 

HRC OPERATING, LLC

 

HK ENERGY, LLC

 

HK ENERGY OPERATING, LLC

 

HK LOUISIANA OPERATING, LLC

 

HK OIL & GAS, LLC

 

HALCÓN WILLISTON I, LLC

 

HALCÓN WILLISTON II, LLC

 

HK RESOURCES, LLC

 

THE 7711 CORPORATION

 

 

 

 

 

By:

/s/ Mark J. Mize

 

 

Name:

Mark J. Mize

 

 

Title:

Executive Vice President, Chief Financial Officer and Treasurer, for and on
behalf of each of the foregoing Guarantors

 

SIGNATURE PAGE — THIRTEENTH AMENDMENT

HALCÓN RESOURCES CORPORATION

 

--------------------------------------------------------------------------------


 

ADMINISTRATIVE AGENT AND LENDER:

JPMORGAN CHASE BANK, N.A.,

 

as Administrative Agent and Lender

 

 

 

By:

/s/ Ron Dierker

 

 

Name:

Ron Dierker

 

 

Title:

Authorized Signatory

 

SIGNATURE PAGE — THIRTEENTH AMENDMENT

HALCÓN RESOURCES CORPORATION

 

--------------------------------------------------------------------------------


 

LENDER:

WELLS FARGO BANK, N.A.,

 

as Lender

 

 

 

By:

/s/ Todd C. Fogle

 

 

Name:

Todd C. Fogle

 

 

Title:

Director

 

SIGNATURE PAGE — THIRTEENTH AMENDMENT

HALCÓN RESOURCES CORPORATION

 

--------------------------------------------------------------------------------


 

LENDER:

BMO HARRIS FINANCING, INC.,

 

as Lender

 

 

 

 

By:

/s/ James V. Ducote

 

 

Name:

James V. Ducote

 

 

Title:

Managing Director

 

SIGNATURE PAGE — THIRTEENTH AMENDMENT

HALCÓN RESOURCES CORPORATION

 

--------------------------------------------------------------------------------


 

LENDER:

BARCLAYS BANK PLC,

 

as Lender

 

 

 

 

By:

/s/ Vanessa A. Kurbatskiy

 

 

Name

Vanessa A. Kurbatskiy

 

 

Title:

Vice President

 

SIGNATURE PAGE — THIRTEENTH AMENDMENT

HALCÓN RESOURCES CORPORATION

 

--------------------------------------------------------------------------------


 

LENDER:

CAPITAL ONE, NATIONAL ASSOCIATION,

 

as Lender

 

 

 

 

By:

/s/ Laurel Varney

 

 

Name:

Laurel Varney

 

 

Title:

Vice President

 

SIGNATURE PAGE — THIRTEENTH AMENDMENT

HALCÓN RESOURCES CORPORATION

 

--------------------------------------------------------------------------------


 

LENDER:

ROYAL BANK OF CANADA,

 

as Lender

 

 

 

By:

/s/ Jay T. Sartain

 

 

Name:

Jay T. Sartain

 

 

Title:

Authorized Signatory

 

SIGNATURE PAGE — THIRTEENTH AMENDMENT

HALCÓN RESOURCES CORPORATION

 

--------------------------------------------------------------------------------


 

LENDER:

BANK OF AMERICA, N.A.,

 

as Lender

 

 

 

By:

/s/ Bryan Heller

 

 

Name:

Bryan Heller

 

 

Title:

Director

 

SIGNATURE PAGE — THIRTEENTH AMENDMENT

HALCÓN RESOURCES CORPORATION

 

--------------------------------------------------------------------------------


 

LENDER:

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,

 

as Lender

 

 

 

By:

/s/ Nupur Kumar

 

 

Name:

Nupur Kamar

 

 

Title:

Authorized Signatory

 

 

 

By:

/s/ Warren Van Heyst

 

 

Name:

Warren Van Heyst

 

 

Title:

Authorized Signatory

 

SIGNATURE PAGE — THIRTEENTH AMENDMENT

HALCÓN RESOURCES CORPORATION

 

--------------------------------------------------------------------------------


 

LENDER:

NATIXIS, NEW YORK BRANCH

 

as Lender

 

 

 

By:

/s/ Stuart Murray

 

 

Name:

Stuart Murray

 

 

Title:

Managing Directory

 

 

 

By:

/s/ Vikram Nath

 

 

Name:

Vikram Nath

 

 

Title:

Vice President

 

SIGNATURE PAGE — THIRTEENTH AMENDMENT

HALCÓN RESOURCES CORPORATION

 

--------------------------------------------------------------------------------


 

LENDER:

COMERICA BANK,

 

as Lender

 

 

 

By:

/s/ Chad Stephenson

 

 

Name:

Chad Stephenson

 

 

Title:

Vice President

 

SIGNATURE PAGE — THIRTEENTH AMENDMENT

HALCÓN RESOURCES CORPORATION

 

--------------------------------------------------------------------------------


 

LENDER:

BNP PARIBAS

 

as Lender

 

 

 

By:

/s/ Ann Rhoads

 

 

Name:

Ann Rhoads

 

 

Title:

Managing Director

 

 

 

By:

/s/ Vincent Trapet

 

 

Name:

Vincent Trapet

 

 

Title:

Director

 

SIGNATURE PAGE — THIRTEENTH AMENDMENT

HALCÓN RESOURCES CORPORATION

 

--------------------------------------------------------------------------------


 

LENDER:

CREDIT SUISSE LOAN FUNDING, LLC,

 

as Lender

 

 

 

By:

/s/ Michael Wotanowski

 

 

Name:

Michael Wotanowski

 

 

Title:

Authorized Signatory

 

SIGNATURE PAGE — THIRTEENTH AMENDMENT

HALCÓN RESOURCES CORPORATION

 

--------------------------------------------------------------------------------